                 Case 3:18-cv-05451-BHS Document 21 Filed 10/11/18 Page 1 of 6



1                                                          THE HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6

7                                    UNITED STATES DISTRICT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT TACOMA
9
     MEGAN DOUGLAS, individually,                         Case No. 3:18-cv-05451- BHS
10
                    Plaintiff,                            SUPPLEMENTAL DECLARATION OF
11                                                        ANDREW HOYAL RE ADDITIONAL
           v.
                                                          AUTHORITY/EVIDENCE IN SUPPORT
12                                                        OF PLAINTIFF’S RESPONSE TO
     NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,                            DEFENDANT’S MOTION FOR
13                                                        PROTECTIVE ORDER
                    Defendant.
14

15
            I, Andrew Hoyal, hereby declare:
16
            1.       I am one of the attorneys for plaintiff Douglas, base this declaration upon personal
17
     knowledge, and am competent to testify to the matters set forth herein.
18
            2.       Attached as Exhibit 1 is a true and correct copy of an October 10, 2018 letter from
19
     the Office of the General Counsel for the National Transportation Safety Board re Disclosure of
20
     investigative information. The letter is address to counsel for Amtrak, and copied to counsel for
21
     plaintiffs in several of the Amtrak cases.
22
            3.       The matters discussed in Exhibit 1 are relevant to the litigation hold issue discussed at
23
     page 11 of plaintiff’s response in opposition to Amtrak’s Motion for Protective Order. Dkt. 15.
24
                                                                                    LUVERA LAW FIRM
                                                                                       ATTORNEYS AT LAW
      SUPPLEMENTAL DECLARATION
      OF ANDREW HOYAL - 1                                                    6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                   SEATTLE, WASHINGTON 98104
      Case No. 3:18-cv-05451- BHS                                                         (206) 467-6090
               Case 3:18-cv-05451-BHS Document 21 Filed 10/11/18 Page 2 of 6



1           I hereby declare under penalty of perjury under the laws of the State of Washington that
2    the foregoing is true and correct.
3           DATED this 11th day of October, 2018 at Seattle, WA.
4                                         /s/ Andrew Hoyal
                                          ANDREW HOYAL, WSBA 21349
5                                         701 Fifth Avenue, Suite 6700
                                          Seattle, WA 98104
6                                         Telephone: (206) 467-6090
                                          andy@luveralawfirm.com
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                             LUVERA LAW FIRM
                                                                                ATTORNEYS AT LAW
      SUPPLEMENTAL DECLARATION
      OF ANDREW HOYAL - 2                                             6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                            SEATTLE, WASHINGTON 98104
      Case No. 3:18-cv-05451- BHS                                                  (206) 467-6090
              Case 3:18-cv-05451-BHS Document 21 Filed 10/11/18 Page 3 of 6



1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on the below date I electronically filed the foregoing with the Clerk of
3    the Court using the CM/ECF system which will send notification of such filing to the following:
4     Tim D. Wackerbarth
      Andrew G. Yates
5     Warren E. Babb, Jr.
      Jeffrey M. Odom
6     Lane Powell, PC
      1420 Fifth Avenue, Suite 4200
7     PO Box 91302
      Seattle, WA 98111-9402
8     Telephone: 206.223.7000
      Facsimile: 206.223.7107
9     wackerbartht@lanepowell.com
      yatesa@lanepowell.com
10    babbw@lanepowell.com
      odomj@lanepowell.com
11

12
            DATED this 11th day of October, 2018, at Seattle, Washington.
13
                                           /s/ Dee Dee White
                                           DEE DEE WHITE
14                                         Paralegal
                                           Luvera Law Firm
15                                         701 Fifth Avenue, Suite 6700
                                           Seattle, WA 98104-7016
16                                         Telephone: 206.467.6090
                                           Facsimile: 206.467.6961
17                                         deedee@luveralawfirm.com

18

19

20

21

22

23

24
                                                                                 LUVERA LAW FIRM
                                                                                    ATTORNEYS AT LAW
      SUPPLEMENTAL DECLARATION
      OF ANDREW HOYAL - 3                                                 6700 COLUMBIA CENTER • 701 FIFTH AVENUE
                                                                                SEATTLE, WASHINGTON 98104
      Case No. 3:18-cv-05451- BHS                                                      (206) 467-6090
Case 3:18-cv-05451-BHS Document 21 Filed 10/11/18 Page 4 of 6




                      EXHIBIT 1
Case 3:18-cv-05451-BHS Document 21 Filed 10/11/18 Page 5 of 6
Case 3:18-cv-05451-BHS Document 21 Filed 10/11/18 Page 6 of 6
